Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/10/2022, and is a Final Office Action. Claims 1-5 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a method of organizing human activity: fundamental economic principle or practice – i.e. performing budgeting/saving/fund accumulation and transfers-, as well as a commercial interaction – i.e. including advertising activities or behaviors/sales activities or behaviors, business relations-, which have been identified as abstract ideas by the 2019 PEG. Some of the relevant claimed 
/individually update a fund transfer status indicating whether or not a transfer of the transfer amount of the transfer fund is successful in accordance with a fund transfer result from the financial institution device/transmit the fund transfer status, wherein the fund transfer status can be changed by the customer via the customer terminal/generate predetermined accumulated fund information including 
This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a customer terminal (including a display)/financial institution device/network/computer (including a CPU and memory)/running identifying device/gathering data via a running identifying device, importing OCR information, gathering customer terminal swipe operation by the customer, data gathering (receiving the input operation to change the fund transfer status from the transfer failure to a transfer success), sharing data via an Internet social network (‘the sponsor point is granted by an SNS posting for the company by the customer through Internet’). Gathering data via a running identifying device (i.e. wearable device or smartphone, as defined by the Applicant in the Spec.) represents insignificant extra-solution activity. Performing the claimed step of granting a sponsor point through a digital/online Social Network (i.e. the Applicant-claimed Internet ‘SNS’  represents an online social network service) does no more than link the use of the judicial exception to a particular technological environment/field of use. The customer terminal/financial institution device/network/computer/running identifying device represent generic computing elements: the customer terminal is described in the Spec. as “examples…include a smartphone, a mobile terminal a PC, and a tablet…PCs and dedicated terminal devices installed on the financial institution side”; the financial institution device is described in the Spec. as “for example, an information processing device installed in 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the customer terminal/financial institution device/network/computer/running identifying device represent generic computing elements. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Gathering data via a running identifying device (i.e. wearable device or a smartphone, as defined by the Applicant in the Spec.) represents insignificant extra-solution activity-i.e. it represents a well known and conventional means of gathering personal running data, as known to one of ordinary skill in the art at the effective filing date of the invention. Performing the claimed step of granting a sponsor point through a digital/online Social Network (i.e. the Applicant-claimed Internet ‘SNS’  represents an online social network service) does no more than link the use of the judicial exception to a particular technological environment/field of use. Importing OCR information represents insignificant extra-solution activity – i.e. using OCR information represents, as known to one of ordinary skill in the art at 
Remaining dependent claims 2-5 further includes the additional element of a sales company device, which represents a generic computing element; it does not, alone or in combination, integrate the judicial exception into a practical application, nor does it represent significantly more than the abstract idea itself. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-5.




Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Office does not explain why “compute a predetermined point value to be granted to the customer, wherein the predetermined point value includes a sponsor point to be allocated and used as expense for at least one of a purchase of a product and a service of a company, the sponsor point is granted by an SNS posting for the company by the customer through Internet” is considered as an abstract concept of a fundamental economic practice. The SNS posting through the Internet is inextricably tied to Internet and cannot be performed regularly in the mind of person. Granting the sponsor point by the SNS posting and allowing the sponsor point to be used as expense for at least one of a purchase of a product and a service of a company requires more than a fundamental economic principle or practice.
	The claimed limitation of “compute a predetermined point value to be granted to the customer, wherein the Page 3 of 12Application No.: 16/615039 Reply to Office action of: November 24, 2021 predetermined point value includes a sponsor point to be allocated and used as expense for at least one of a purchase of a product and a service of a company” recites the abstract concept of 
a commercial interaction – i.e. including advertising activities or behaviors/sales activities or behaviors, business relations-, which represents a method of organizing human activity and has been identified as an abstract idea by the 2019 PEG. Performing the claimed step of granting a sponsor point through a digital/online Social Network (i.e. the Applicant-claimed Internet ‘SNS’  represents an online social network service) does no more than link the use of the judicial exception to a particular technological environment/field of use.


				
Office action does not explain why the running identifying device is considered to be a generic computing element.
The running identifying device represents a generic computing element; it is described in the Spec. as “a device capable of identifying running, such as a wearable terminal or a smartphone terminal” – Examiner takes Official Notice that it is old and well known in the art, at the effective filing date of the claimed invention, to use a wearable terminal (e.g. Fitbit) or a smartphone to track one’s running. 

				Invention uses information measured with the running identifying device to transfer certain amount of money. This is not well-understood, routine and conventional in the field.
	As noted above in the Official Action, the running device claimed in Claim 1 represents a generic computing element; gathering data via a running device represents insignificant extra-solution activity. Accumulating and transferring funds from one account to another represents a business practice/goal, and also represents a method of organizing human activity, as noted in the Office Action above. There are no additional elements that represent, alone or in combination, significantly more than the abstract idea itself, or that integrate the judicial exception into a practical application, as noted in the Office Action above.		

				Claim 1 features integrate the exception into a  practical application: they provide an improvement in the functioning of a computer, or an improvement to other technology/technical field
	Examiner respectfully disagrees that the Claim 1 features integrate the exception into a practical application. The additional elements of Claim 1 do not, alone or in combination, provide an improvement in the functioning of a computer, or an improvement to other technology/technical field. 


				Claimed features amount to significantly more than the exception itself because the characteristics of claim 1 add specific limitations that are not well-understood, routine and conventional activity in the field
	The additional elements of Claim 1 do not, alone or in combination, represent significantly more than the abstract idea itself: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the customer terminal/financial institution device/network/computer/running identifying device represent generic computing elements. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Gathering data via a running identifying device (i.e. wearable device or a smartphone, as defined by the Applicant in the Spec.) represents insignificant extra-solution activity-i.e. it represents a well known and conventional means of gathering personal running data, as 

				The fund transfer instruction information is transmitted if the balance amount in the fund account is greater than or equal to the transfer amount, and if the balance amount in the fund account is less than the transfer amount, the fund transfer instruction information is not transmitted to the financial institution device. No system load occurs in the financial institution device, and the system load is suppressed in the fractional fund transfer and accumulation system as well.					Because the predetermined fund transfer instruction information is transmitted to the financial institution device at a periodic timing, the processing related to the fund transfer instruction is collectively performed at once.
				The system load is suppressed, as well as decreasing the processing load in the financial institution device; this improves the function of the computer, especially when there are a lot of transactions.
				Applicant points to the Spec, para 144.
	The claimed limitations of transmitting, at a perioding timing, the fund transfer instruction information if the balance amount in the fund account is greater than or equal to the transfer amount, and if the balance amount in the fund account is less than the transfer amount, the fund transfer instruction information is not transmitted to the financial institution device recite an abstract idea, as noted in the previous Office Action as well as the Office Action above – i.e. they recite the abstract concept of a method of organizing human activity, which has been identified as abstract ideas by the 2019 PEG.  Reducing the financial institution device processing load by sending/transmitting less data to the device does not constitute technical evidence/technical support of an improvement to the functioning of the computing device itself -i.e. having less data to process at a device inherently results in a processing load reduction at the device; it represents an inherent effect/result of having less data to process. There is no technical support/technical evidence in the Applicant’s Spec., including para 144, that the claimed invention, when implemented, improves the functioning of the financial institution device itself; there is no reference to a “load” as it pertains to the financial institution, or any other technical evidence that describes how exactly the device is being improved by the claimed invention being implemented. There is no technical evidence/technical support in the Applicant’s Spec, including para 144, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.



				Because the fund transfer operation is performed upon receiving the input operation by the customer to save money after the transfer is failed, the load to the system becomes small. Applicant points to the Spec, para 84.
	Performing a fund transfer operation upon receiving the input operation by the customer to save money after the transfer is failed recites an abstract idea, as noted in the previous Office Action as well as the Office Action above – i.e. they recite the abstract concept of a method of organizing human activity, which has been identified as abstract ideas by the 2019 PEG.  There is no evidence in the Spec., including para 84, of any improvements to the functioning of the computing device itself, or to another technology/technical field. Examiner notes that sending less data for processing , as opposed to more data, inherently leads to the system load being smaller; it represents an inherent effect/result of having to process less data. It does not constitute technical evidence/technical support of an improvement to the device itself, or to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Spec, including para 84, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				Because the fund transfer is not needed to be stored in the memory forever, memory storage can be stored efficiently. Applicant points to the Spec., para 41, 83, 145, fig.4-5.
	The claimed limitation of “wherein the fund transfer status stored in the memory is removed from the memory in case where the target amount is attained” recites an abstract idea, as noted in the previous Office Action as well as the Office Action above – i.e. the abstract concept of a method of organizing human activity, which has been identified as abstract ideas by the 2019 PEG. The memory that is claimed by the Applicant represents a generic computing element – it is part of a computer that includes a CPU, and as noted above the computer represents a generic computing element. There is no technical evidence/technical support in the Applicant’s Spec, including para  41, 83, 145, fig.4-5, that the 

				While the fund calculation rule info and the accumulated fun info are individually managed for each customer, the total amount of the respective accumulated fund information of the plurality of customers is displayed as one accumulation fund. The sharing accumulation account is virtually shared with a plurality of customers. When the sharing accumulation account is canceled in the future, the transfer operation from the sharing accumulation account to each accumulation account of each customer would not be necessary, which results in reduction in the system load. Applicant points to the Spec., para 105, 148.
	The claimed limitations of “wherein the accumulation account is configured to be shared by a plurality of customers Page 4 of 12Application No.: 16/615039 Reply to Office action of: November 24, 2021 as a sharing accumulation account, the fund calculation rule information is individually set by each of the plurality of customers, the accumulated fund information is individually generated and stored for each of the plurality of customers, and the total amount of the respective accumulated fund information of the plurality customers is displayed as the accumulation fund of the sharing accumulation account” recite an abstract idea, as noted in the previous Office Action as well as the Office Action above – i.e. the abstract concept of a method of organizing human activity, which has been identified as abstract ideas by the 2019 PEG. There is no technical evidence/support in the Applicant’s Spec, including para 105, 148, that the functioning of the computing device itself is improved by the claimed invention being implemented. There is no technical evidence/technical support in the Applicant’s Spec, including para 105, 148, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

					

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/

2/16/2022